Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/18/2022 has been entered. Claims 9-20 remain pending in the application.  Applicant’s amendments to the Abstract and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/28/2021.   
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 20120318302 A1, hereinafter “Nakayama”).
Regarding claim 9, Nakayama teaches an automatic analysis device (Fig. 1; abstract) comprising: 
a rotatable reaction disk (Fig. 1, element 12) on which a plurality of reaction cells (11), in each of which a mixed liquid including a sample and a reagent that are mixed and have been allowed to react (paragraph [0036]), are disposed on a circumference (Fig. 1); 
configured to radiate light onto the mixed liquid of the sample and the reagent (paragraph [0047]), the mixed liquid being dispensed into the plurality of reaction cells disposed on the reaction disk (paragraph [0036]); 
a detector (spectrophotometer 21 inherently comprises a detector) configured to detect the light radiated from the light source (paragraph [0047]); 
a cleaning mechanism (Fig. 1, elements 17 and 23) including a plurality of cleaning nozzles (Fig. 5) configured to clean the plurality of reaction cells (paragraph [0048]); and 
a control unit (Fig. 2, element 51; abstract, “computer controller”), wherein the control unit controls the cleaning mechanism and the reaction disk to perform (paragraph [0051]): 
an operation of lowering one cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward a first reaction cell of the plurality of reaction cells, and the one cleaning nozzle discharging and accumulating a cleaning liquid or cleaning water into the first reaction cell (paragraph [0021] teaches the reagent pipette is driven such that a second detergent is delivered into the reaction cuvette; paragraph [0041] teaches the reagent pipette is driven up and down),  
an operation of rotating the reaction disk after the accumulation (paragraph [0021] teaches that after the second detergent is delivered to the reaction cuvette, the reaction turntable is driven to move), and 
an operation of, after the rotation, lowering another cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward the first reaction cell without making the another cleaning nozzle draw in the cleaning liquid or cleaning water (paragraph [0021] teaches 
Note the limitations of the sample and reagent, the light source, the detector, and the cleaning mechanism are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 10, Nakayama teaches all of the elements of the current invention as stated above. Nakayama further teaches wherein each of the plurality of cleaning nozzles includes an intake nozzle configured to draw in the cleaning liquid or cleaning water from the first reaction cell and/or a discharge nozzle configured to discharge the cleaning liquid or cleaning water into the first reaction cell (paragraph [0020], “plural wash nozzles”), and 
the one cleaning nozzle includes at least the discharge nozzle (Fig. 1 and paragraph [0041] teaches the reagent pipette includes a nozzle capable of delivering liquid into the reaction cuvette 11).
Regarding claim 11, Nakayama teaches all of the elements of the current invention as stated above. Nakayama further teaches wherein the control unit controls to perform cleaning of the one cleaning nozzle when an analysis of the sample is completed in a state in which cleaning of the first reaction cell is not completed (paragraph [0048] teaches the wash unit .
Regarding claim 18, Nakayama teaches a cleaning method to be performed in an automatic analysis device including: 
a rotatable reaction disk (Fig. 1, element 12) on which a plurality of reaction cells (11), in each of which a mixed liquid including a sample and a reagent are mixed and have been allowed to react (paragraph [0036]), are disposed on a circumference; 
a cleaning mechanism (Fig. 1, elements 17 and 23) including a plurality of cleaning nozzles configured to clean the plurality of reaction cells (Fig. 5; paragraph [0048]); and 
a control unit (Fig. 2, element 51; abstract, “computer controller”), the method comprising: 
the control unit controlling the cleaning mechanism and the reaction disk to perform 
an operation of lowering one cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward a first reaction cell of the plurality of reaction cells, and the one cleaning nozzle discharging and accumulating a cleaning liquid or cleaning water into the first reaction cell (paragraph [0021] teaches the reagent pipette is driven such that a second detergent is delivered into the reaction cuvette; paragraph [0041] teaches the reagent pipette is driven up and down); 
an operation of rotating the reaction disk after the accumulation (paragraph [0021] teaches that after the second detergent is delivered to the reaction cuvette, the reaction turntable is driven to move); 

Regarding claim 20, Nakayama teaches all of the elements of the current invention as stated above. Nakayama further teaches wherein independently of each operation for performing cleaning of the cleaning nozzle, the control unit cleans each of the plurality of reaction cells by repeating the operation of lowering or elevating the cleaning nozzle, and discharging or drawing in the cleaning liquid or cleaning water by the cleaning nozzle (paragraph [0061] teaches the routine cleaning is done for all of the reaction cuvettes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claims 11 and 9 respectively above, and further in view of Miyazaki et al. (JP 2014206380 A, hereinafter “Miyazaki”).
Regarding claim 12, Nakayama teaches all of the elements of the current invention as stated above in claim 11. Nakayama further teaches wherein the control unit controls an operation of the cleaning mechanism such that: 

after the mixed liquid is drawn in, the discharge nozzle discharges and accumulates the cleaning liquid or cleaning water in the first reaction cell (paragraph [0021] teaches that after the reaction liquids are aspirated, the reagent pipette delivers a second detergent into the reaction cuvette), and the intake nozzle is lowered and then draws in the accumulated cleaning liquid or cleaning water, thus cleaning the reaction cell (paragraph [0021] teaches that after the second detergent is in the reaction cuvette, the wash nozzle is made to descend to aspirate the second detergent), and 
causes, after the cleaning of the first reaction cell, the discharge nozzle to discharge and accumulate the cleaning liquid or cleaning water again in the first reaction cell to perform cleaning of the one cleaning nozzle (paragraph [0022] teaches the reagent pipette delivers the second detergent to the reaction cuvette to clean the wash nozzle; paragraphs [0062]-[0063] teach a step of washing a reaction cuvette and a step of cleaning the wash nozzles).
Nakayama fails to explicitly teach the intake nozzle is lowered while drawing in the accumulated cleaning liquid or cleaning water.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the cleaning mechanism (18) has a plurality of nozzles (Fig. 2, elements 19, 20, 23) wherein a nozzle is controlled to suck a liquid while descending (paragraph [0047]).

Regarding claim 13, Nakayama teaches all of the elements of the current invention as stated above in claim 9. Nakayama further teaches wherein the control unit controls an operation of the cleaning mechanism to clean the first reaction cell such that the one cleaning nozzle of the cleaning mechanism is lowered toward the first reaction cell in which the cleaning liquid or cleaning water is accumulated (paragraph [0021] teach the wash nozzle is made to descend into a reaction cuvette that has the second detergent), and the cleaning nozzle draws in the cleaning liquid or cleaning water (paragraph [0021] teaches the wash nozzle is made to descend to aspirate the second detergent).
Nakayama fails to explicitly teach the one cleaning nozzle draws in the cleaning liquid or cleaning water while being lowered.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the cleaning mechanism (18) has a plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Miyazaki to provide the cleaning nozzle drawing in the cleaning liquid or cleaning water while being lowered. Doing so would utilize well-known methods of drawing in liquids, as taught by Miyazaki, which would have a reasonable expectation of successfully drawing in liquid from the reaction cell. Furthermore, it would have been obvious to choose a step of lowering while drawing in a liquid from a finite number of identified, predictable solutions for ways to lower and draw in liquids from a reaction cell, i.e. it would have been obvious to try the specific method of lowering while drawing in liquid to optimize the way the liquid is drawn in during cleaning.

Claims 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama in view of Mori et al. (US 20130255725 A1, hereinafter “Mori”).
Regarding claim 14, Nakayama teaches all of the elements of the current invention as stated above in claim 10. It appears that Nakayama further teaches wherein the control unit controls to perform the cleaning of the one cleaning nozzle when the reagent is not able to be cleaned with the cleaning water (paragraphs [0020] and [0022] teaches an operation of cleaning the wash nozzle of the reaction cuvette wash unit and that a reagent is capable of .
If it is determined that Nakayama fails to teach the control unit controls to perform the cleaning of the cleaning nozzle when the reagent is a reagent that is not able to be cleaned with cleaning water, Mori teaches a container storing a washing solution for a blood analyzer (abstract). Mori teaches that analyzers that analyzes blood is known and that analyzers that analyze blood comprise contaminants such as cell residues and blood cell protein that can accumulate (paragraph [0005]). Mori teaches that the contaminants may cause reduction in measurement accuracy and therefore the analyzer should be periodically washed with a washing solution (paragraph [0005]), wherein the washing solution comprises a chlorine-based detergent that is alkaline (paragraph [0033]). Mori teaches that contaminants, such as residues of a specimen and a reagent, which accumulate on the walls of a sample preparation portion are removed by a washing operation (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Mori to provide the control unit controlling to perform the cleaning of the cleaning nozzle when the reagent is not able to be cleaned with the cleaning water. Doing so would utilize well-known cleaning techniques, as taught by Mori, which would have a reasonable expectation of successfully cleaning and removing contaminants from the reaction cell, thus improving measurement accuracy.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Miyazaki as applied to claims 13 above, and further in view of Mori. 
Regarding claim 15, Nakayama in view of Miyazaki teach all of the elements of the current invention as stated above. While Nakayama teaches an automated clinical analyzer comprising a reagent (abstract) and that detergents are used to as cleaning solutions (paragraph [0053]), Nakayama in view of Miyazaki fail to explicitly teach wherein the reagent that is not able to be cleaned with cleaning water is a reagent containing a component of protein.
Mori teaches a container storing a washing solution for a blood analyzer (abstract). Mori teaches that analyzers that analyzes blood is known and that analyzers that analyze blood comprise contaminants such as cell residues and blood cell protein that can accumulate (paragraph [0005]). Mori teaches that the contaminants may cause reduction in measurement accuracy and therefore the analyzer should be periodically washed with a washing solution (paragraph [0005]), wherein the washing solution comprises a chlorine-based detergent that is alkaline (paragraph [0033]). Mori teaches that contaminants, such as residues of a specimen and a reagent, which accumulate on the walls of a sample preparation portion are removed by a washing operation (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama in view of Miyazaki to incorporate the teachings of Mori to provide the reagent that is not able to be cleaned with cleaning water is a reagent containing a component of protein. Doing so would utilize known reagents in the art, as taught by Mori, which would have a reasonable expectation of successfully performing 
Regarding claim 17, Nakayama in view of Miyazaki and Mori teach all of the elements of the current invention as stated above. Nakayama further teaches wherein the cleaning liquid is an alkaline cleaning liquid (paragraph [0062]).

Claims 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Nakayama applied to claims 10 and 9 respectively above, and further in view of Miyazaki.
Regarding claim 16, Nakayama teaches all of the elements of the current invention as stated above. While Nakayama teaches a computer controller to control washing of a reaction cuvette and nozzles (abstract), Nakayama fails to explicitly teach wherein the control unit controls to write information on whether the analysis of the sample is completed while the cleaning of the first reaction cell is completed into a nonvolatile memory.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of preprocessing for each reaction container and returns a count to 0 when the cleaning by the cleaning mechanism is completed (paragraph [0023]).  Miyazaki teaches cleaning is determined based on stored numbers and threshold values set via a setting unit (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of 
Regarding claim 19, Nakayama teaches all of the elements of the current invention as stated above. While Nakayama teaches a computer controller to control washing of a reaction cuvette and nozzles (abstract), Nakayama fails to explicitly teach wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of preprocessing for each reaction container and returns a count to 0 when the cleaning by the cleaning mechanism is completed (paragraph [0023]).  Miyazaki teaches cleaning is determined based on stored numbers, i.e. flag, and threshold values set via a setting unit (paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Miyazaki to provide wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required. Doing so would allow for improved monitoring of whether or not a cleaning step is completed to determine whether a reaction cell should be cleaned.



Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments (see pages 9-10 of Remarks) that Nakayama does not expressly or inherently disclose “an operation, of after rotation, lowering another cleaning nozzle…without making the another cleaning nozzle draw in the cleaning liquid…”, the examiner respectfully disagrees. 
Nakayama teaches an operation of, after the rotation, lowering another cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward the first reaction cell without making the another cleaning nozzle draw in the cleaning liquid or cleaning water (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette ; paragraph [0058] teaches the nozzles of the wash unit are made to descend before aspiration, i.e. the nozzles are lowered without drawing in a cleaning liquid), and immersing the another cleaning nozzle in the cleaning liquid or cleaning water that is accumulated in the first reaction cell by the one cleaning nozzle (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette that has an accumulation of the second detergent). 
Applicant discusses (see page 10 of Remarks) that Nakayama discloses that when another cleaning nozzle is lowered toward the first reaction cell, the another cleaning nozzle is made to draw in cleaning liquid, therefore does not correspond to the feature of the claim. 
In regards to applicant’s arguments (see pages 10-12) regarding claim 19 that the cited references do not teach or suggest the claim limitations, the examiner respectfully disagrees (see claim 19 rejection above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/			/JILL A WARDEN/Examiner, Art Unit 1798                       Supervisory Patent Examiner, Art Unit 1798